Citation Nr: 0703013	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-03 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluation 
currently assigned to his service-connected hypertension does 
not accurately reflect its current severity.

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  

At his March 2006 hearing before the undersigned, the veteran 
effectively testified that his service-connected hypertension 
disability had become worse since he was most recently 
afforded a VA examination.  The latest VA examination took 
place in March 2003.  Hence, the veteran should be scheduled 
for a new examination.

Further, the veteran testified in March 2006 that he was 
being treated "continually" for his hypertension at "Group 
Health" in Olympia, Washington.  See page four of hearing 
transcript (transcript).  He added that his treatment 
occurred about every 90 days.  See page eight of transcript.  
Review of the claims file shows that the most recent medical 
records on file from the "Group Health Cooperative" are 
dated in July 2005.  Hence, there appear to be pertinent 
medical records that have yet to be associated with the 
claims file.  As these private medical records may contain 
information critical to the matter at hand, 38 C.F.R. 
§ 3.159(c) (2006) mandates that VA assist in obtaining such 
records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any treatment records pertaining to care 
for hypertension provided by the Group 
Health Cooperative since July 2005.  If 
these records cannot be obtained, the 
attempt to obtain them should be 
documented for the record, and the 
veteran informed in writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a hypertension examination. 
 Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner and as indicated in the latest 
AMIE worksheet for rating hypertension 
must be accomplished and all clinical 
findings should be reported in detail.  

In addition to providing the required 
blood pressure readings, the examiner is 
to opine how he/she would characterize 
the veteran's hypertension readings in 
regard to both the systolic and diastolic 
readings, i.e., what are the predominant 
systolic and diastolic readings from 
March 2003 to the present.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

